Citation Nr: 0109098	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to June 1966, 
and had additional unverified service.  The appellant was 
divorced from the veteran.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which denied entitlement to 
death pension benefits.


FINDINGS OF FACT

1.  The appellant was married to the veteran on January [redacted], 
1970.

2.  The appellant and the veteran were divorced on September 
[redacted], 1980.

3.  The veteran was divorced at the time of his death on May 
[redacted], 1997.


CONCLUSION OF LAW

As there is no legal basis for the payment of death pension 
benefits to the appellant, her claim therefor is legally 
insufficient.  38 U.S.C.A. §§ 101(3), 1541 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475; 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to non-service-
connected death pension benefits.

Prior to addressing the merits of the appellant's 
contentions, it must be pointed out that a significant change 
in the law was effected during the pendency of this appeal, 
when on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the appellant was notified in November 1999 that her claim 
was denied as she was divorced from the veteran at the time 
of his death.  The appellant  in effect disagrees with the 
laws governing payment of VA death pension benefits.  Based 
on the foregoing, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  As well, VA 
has a duty under the VCAA to assist the appellant in 
obtaining evidence necessary to substantiate her claim, but 
in this instance she has not referenced any missing evidence 
that might aid her claim or may otherwise affect the outcome 
of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Governing law provides that a "surviving spouse" of a 
veteran who served during wartime may be eligible to receive 
VA death pension benefits.  38 U.S.C.A. § 1541 (West 1991).  
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (2000).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j) (2000).  The appellant has the burden to establish her 
status as the veteran's spouse.  Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).

The Board notes that in her October 1999 application for 
death pension benefits, the appellant noted that she was 
married to the veteran on January [redacted], 1970, and divorced from 
him on September [redacted], 1980.  The veteran's death certificate 
shows that he died on May [redacted], 1997, and that he was divorced 
at the time of his death.

By a statement received in January 2000, the appellant stated 
that she was married to the veteran for more than 10 years.  
She enclosed a photocopy of an article entitled "VA 
Announces Restoration of Benefits for Spouses," which 
indicated that the spouses of deceased veterans who lost VA 
survivor benefits when they remarried might be eligible for 
restored dependency and indemnity compensation if they were 
no longer married.  By a statement dated in April 2000, the 
appellant essentially reiterated her assertions.  She said 
she did not remarry after her divorce as she was taking care 
of the veteran.

As noted above, one of the basic requirements for VA death 
pension benefits is that the claimant have the status of the 
veteran's spouse at the time of the veteran's death.  38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (2000).  As 
the appellant was divorced from the veteran at the time of 
his death in 1997, she is not legally entitled to VA death 
pension benefits.  Id.; 38 U.S.C.A. § 1541 (West 1991).

There is no legal basis upon which to grant death pension 
benefits to the appellant.  Her claim must therefore be 
denied as a matter of law.  See Sabonis, supra.  


ORDER

The claim for VA death pension benefits is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

